30 F.3d 140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Luis Alberto SALAZAR, Defendant-Appellant.
No. 93-10715.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 14, 1994.Decided July 1, 1994.

Before:  HUG, SCHROEDER, and FERNANDEZ, Circuit Judges.

ORDER

1
In this appeal, the defendant appeals from the order of the district court entered November 3, 1993, authorizing the Government to proceed against the juvenile defendant as an adult.  It is undisputed that the district court lacked jurisdiction to issue the November 3 order because the juvenile records had not been filed with the district court at the time the order was issued, as required by 18 U.S.C. Sec. 5032.   See United States v. Doe, 13 F.3d 302 (9th Cir.1993).


2
The Government has filed a motion to dismiss this appeal as moot because it has since filed the juvenile court records with the district court and a subsequent motion to proceed against the defendant juvenile as an adult.  The defendant in response seeks to have this court remand the matter to the district court with instructions to dismiss all proceedings against the defendant for violation of the speedy trial time requirements of 18 U.S.C. Sec. 5036.


3
The only issue before us on this appeal is the validity of the November 3, 1993 order.  That order is vacated for lack of jurisdiction as required by United States v. Doe.   No order of the district court relating to the subsequent proceedings is before us on this appeal.  We recognize that appellant has been incarcerated since September 2, 1993.  We lack appellate jurisdiction, however, to consider appellant's argument that the prosecution must be dismissed for violation of section 5036's speedy trial requirements.


4
The order of November 3, 1993 is VACATED.